I concur in the result. I do so because in my judgment, the plaintiff has erred in assuming that the Soldier's Preference Law applies to the case. In bringing certiorari proceedings, the plaintiff assumes that he is the present incumbent. I think his tenure of office ended automatically with the tenure of his appointing principal. He is not defending an ouster.
I do not think that plaintiff is incompetent. I think that the finding to that effect is unwarranted on the record and that it does a grave injustice to the plaintiff. The finding is made upon grossly incompetent evidence. *Page 812